Determination unanimously confirmed and petition dismissed, without costs. Memorandum: Petitioner seeks review of two separate determinations of the State Division of Human Rights finding no probable cause to believe that she was discriminated against because of her sex and age. Petitioner presented her charges at the two-party fact-finding conference and was later afforded a full opportunity to rebut evidence offered by respondent (see, 9 NYCRR 465.6; State Div. of Human Rights v Gaylord Bros., 112 AD2d 726). Furthermore, the Division’s determinations have a rational basis in the record (see, State Div. of Human Rights v Ingersoll-Rand Co., 106 AD2d 917). (Proceeding pursuant to Executive Law § 298.) Present — Dillon, P. J., Hancock, Jr., Doerr, Denman and O’Donnell, JJ.